ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Suite 1200
San Francisco, California 94104

351532.1

wo eo ~1 DB A fF WD NH

wy oN NM NN N ON NM NN BY Be Se es es eS Ore Um6DUCUr UmDd6é
oOo 41a aA fh fk Ye NS SEF SG he we SH DH HH FF YW HY FF S&S

 

Case 2:19-cv-01191-JAM-CKD Document6 Filed 11/18/19

DALE L. ALLEN, JR., State Bar No. 145279
dallen@aghwlaw.com

KEVIN P. ALLEN, State Bar No. 252290
kallen@aghwiaw.com

ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
180 Montgomery Street, Suite 1200

San Francisco, CA 94104

Telephone: (415) 697-2000

Facsimile: (415) 813-2045

Attorneys for Defendants
CITY OF VALLEJO, ANDREW BIDOU, GREG
NYHOFF, RYAN MCMAHON, MARK THOMPSON,

BRYAN GLICK, ANTHONY CANO, COLIN EATON,
and JORDON PATZER

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO COURTHOUSE

Page 1 of 14

KORI MCCOY, individually and as Co- | Case No. 2:19-cv-001191-JAM-CKD

Successor-in-Interest to Decedent WILLIE

MCCOY; MARC MCCOY, individually | DEFENDANTS’ NOTICE OF MOTION AND

and as Co-Successor-in-Interest to

MOTION TO DISMISS THE COMPLAINT

Decedent WILLIE MCCOY; LOUIS | (F.R.C.P. 12(8)(6));} MEMORANDUM OF
MCCOY, individually and as Co- _ POINTS AND AUTHORITIES

Successor-in-Interest to Decedent WILLIE
MCCOY; SHAWNMELL MITCHELL, Hon. John A. Mendez
individually and as Co-Successor-in-

Interest to Decedent WILLIE MCCOY; Date: January 14, 2020

and MARQUITA MCCOY, individually | Time: 1:30 p.m.
and as Co-Successor-in-Interest to Ctrm: 6, 14th Floor
Decedent WILLIE MCCOY,

Plaintiffs,
v.

CITY OF VALLEJO, municipal
corporation; ANDREW BIDOU, in his
official capacity as Chief of Police for the
City of Vallejo; GREG NYHOFF, in his
official capacity as City Manager of the
City of Vallejo; RYAN MCMAHON,
individually and in his capacity as a City
of Vallejo Police Officer, MARK
THOMPSON, individually and in his
capacity as a City of Vallejo Police
Officer; BRYAN GLICK, individually
and in his capacity as a City of Vallejo
Police Officer; ANTHONY ROMERO-
CANO, individually and in his capacity as |

 

 

NTC AND MPA |
2:19-CV-00

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Suite 1200
San Francisco, California 94104

351532.1

ow Oo KN DA A SF WY WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 2 of 14

EATON, individually and in his capacity
as a City of Vallejo Police Officer;
JORDAN PATZER, individually andin |
his capacity as a City of Vallejo Police

a City of Vallejo Police Officer, COLLIN

Officer and DOES 1-50, inclusive,

Defendants.

|

O THE COURT, ALL PARTIES AND THEIR ATTORNEYS } OF RECORD:

TO THE COURT, ALL FA

NOTICE IS HEREBY GIVEN that on January 14, 2020, at 1:30 p.m., in Courtroom 6 of

 

the above-entitled Court, located on the 14th Floor at 501 “I” Street in Sacramento, California,
95814, defendants City of Vallejo, Andrew Bidou, Greg Nyhoff, Ryan McMahon, Mark
Thompson, Bryan Glick, Anthony Cano, Colin Eaton, and Jordon Patzer (“Defendants”) will, and
hereby do, move the Court for an order dismissing certain allegations in the Complaint, pursuant
to F.R.C.P. 12(b)(6), on the grounds they fails to state a claim upon which relief can be granted.
To-wit: the Monell cause of action.’ Defendants also move to dismiss Greg Nyhoff and former
Chief of Police Andrew Bidou on the grounds that these individuals are named only in their
official capacities, which is in effect a claim against the City Of Vallejo itself and their dismissal
is proper.

Pursuant to Dkt. No. 4-2, 2:1-14, Defendants hereby notify the Court that this motion is
made following the conference of counsel pursuant to the Court’s standing order which took
place over multiple days: August 20, 2019; September 10, 2019; September 12, 2019; September
18, 2019; September 27, 2019; October 7, 2019; October 11, 2019; October 17, 2019; and
October 23, 2019.

This motion is further based on this Notice, on the Memorandum of Points and
Authorities below, the [proposed] Order, and on such oral and/or documentary evidence as may
be presented at the hearing of this motion.

STATEMENT OF RELIEF SOUGHT

Defendants seek an order in their favor and against Plaintiffs pursuant to Federal Rule of

 

| Monell v. Dept. of Social Services, 436 U.S. 658 (1978).

ii NTC AND MPA,
2:19-CV-00

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Suite 1200

San Francisco, California 94104

3515321

Oo oOo ~T1 DB A & WD LH

mw NNN ON ON ON NM NHN YF SF SF SP Fe Ee GB Pp = oS
YN RB Se fF SB oO we I DH FY NH TF

 

Case 2:19-cv-01191-JAM-CKD Document6 Filed 11/18/19 Page 3 of 14

Civil Procedure 12(b)(6) and dismissing Plaintiffs’ Monell claim with prejudice and dismissing
Defendants GREG NYHOFF and former Chief of Police ANDREW BIDOU in their official
capacities.
Hl

iif

if

Ht

Hit

Ht

it

Mf

Hl

if

Hl

iff

Mf

iff

Hf

if

Hf

Hi

Mt

Mf

ft

Mf

ff

Mf

 

ii NTC AND MPA
2:19-CV-00

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Suite 1200
San Francisco, Callfornia 94104

351532.1

oOo eon HW vw FF WW NH —

MM YN NN NN DY fF St SY SF SF FEF Bee Ss
BS RB BF OS fF SG Bo wa DH FY NH FF SF

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 4 of 14

STATEMENT OF ISSUES TO BE DECIDED

 

1. Whether Plaintiffs may proceed with a Monell claim premised solely on allegations of
claims and lawsuits made against the Department that have not resulted in a finding of
misconduct.

2. Whether a Monell claim requires similarity for purposes of establishing custom,
policy, or practice.

3. Whether individuals sued in their official capacities only should be dismissed as
official capacity suits are in effect suits against the public entity.

I. INTRODUCTION

Plaintiffs’ Monell cause of action should be dismissed with prejudice because it is
supported only by reference to claims and lawsuits against the Vallejo Police Department, most of
which were filed by Plaintiffs’ counsel, that did not result in any finding or admission of
wrongdoing. It is well established that unsustained complaints of excessive force and other police
misconduct, without any evidence that those complaints had merit, cannot establish municipal
liability as a matter of law. Additionally, Plaintiffs’ claims against City Manager Greg Nyhoff
and former Chief of Police Andrew Bidou should be dismissed, as both were named only in their
official capacities.
ll. STATEMENT OF FACTS

A. Procedural Status
Plaintiffs Kori McCoy, Mare McCoy, Louis McCoy, Shawnmell Mitchell, and Marquita

McCoy (“Plaintiffs”), all suing individually and in their capacity as co-successor-in-interest to
decedent Willie McCoy, filed their operative Complaint on June 27, 2019. (Dkt. No. 1). They
named nine defendants: City of Vallejo, Andrew Bidou, Greg Nyhoff, Ryan McMahon, Mark
Thompson, Bryan Glick, Anthony Cano, Colin Eaton, and Jordon Patzer (“Defendants”).
Plaintiffs served Defendants on September 19, 2019 (Dkt. No. 5). Per Federal Rule of Civil
Procedure (“FRCP”) 4(d)(3), Defendant’s responsive pleading deadline is November 18, 2019.
The parties met and conferred on multiple dates before the filing of this motion to attempt

to resolve the issues presented, most recently on October 23, 2019. Plaintiffs’ counsel agreedto |

 

i NTC AND MPA
2:19-CV-00

 
San Francisco, California 94104

ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
130 Montgomery Street, Suite 1200

351532.1

Co wo ~~ DH wT FF W NH

wmwoN NY ON NW ON ON ONY ON Ff PSP lS hh hm hUvrEElUcDDlUCUCUlUlUCUDGe
Ss SD a eo Fk OS SF So we I DH FF YW NY KF

 

Case 2:19-cv-01191-JAM-CKD Document6 Filed 11/18/19 Page 5 of 14

dismiss defendant Nyhoff, however despite good-faith effort by both sides, the parties were
unable to resolve the remaining issues.

B. Relevant Allegations from the Complaint

This is a civil rights action arising from an officer-involved shooting that took place on
February 9, 2019. Officers responded to a report of a man sitting unconscious in his vehicle in a
Taco Bell drive-through. On arrival, the officers found Willie McCoy in his vehicle with a gun in

 

his lap. The encounter ultimately resulted in use of deadly force by defendant officers Ryan
McMahon, Anthony Cano, Mark Thompson, Jordon Patzer, Bryan Glick, and Colin Eaton. (e.g. |
Dkt. No. 1, ff 1-2, 26-33).

The Complaint alleges six causes of action. Against the defendant officers, Plaintiffs
assert causes of action for alleged excessive force under the Fourth Amendment, violation of
familial rights under the Fourteenth Amendment, and for negligence, battery, and violation of
California Civil Code § 52.1. Against the City of Vallejo, City Manager Greg Nyhoff, and
former Chief of Police Andrew Bidou, Plaintiffs assert a single cause of action for Monell
liability (/d., at YJ 52-61). Monell liability is raised under two theories: inadequate
training/supervision/discipline (J 53-54, 56) and ratification (FJ 55, 57-58).

The heart of Plaintiffs Monell claim is the theory that the Vallejo Police Department
(“VPD”) has a pattern and practice of using excessive force. (/d., at 7 41). The proffered factual
basis for that pattern and practice is prior, current, and/or anticipated future VPD-related lawsuits
and other claims alleging excessive force. (/d.) Specifically, Plaintiffs have alleged 21 incidents
to support their Monell claim (/d., at { 41(a)-(u).) The various incidents fall into five categories:

1. eve lawsuits with no admission of wrongdoing (8) ({ 41a-b, d-e, g-h, |,
m);

2 Incident where no claim or lawsuit was filed (1) ({ 41c);
3. Lawsuit that resulted in defense verdict (1) (J 411);

4 Lawsuit dismissed for failure to prosecute (1) (¥ 411i); and
5

Pending claims and lawsuits where allegations are disputed (10) (F 41)-k,
n-s, and t-u)
The majority of these claims and lawsuits were brought by the Law Offices of John L.

ii NTC AND MPA
2:19-CV-00

 

 

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
180 Montgomery Street, Suite 1200
San Francisco, California 94104

351532.1

Oo © JI DH A S&F WD NH

mow. NN ON NM NN NB Be et
cb 06 PUN Cl Ol OOO ONO RON CS

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 6 of 14

Burris, which represents the Plaintiffs in this action. Two of the cases produced defense
outcomes; none a plaintiff verdict. There is no allegation that any of the settlements contained an
admission of defense liability, nor could that allegation be made, The remainder of the incidents
are either still being contested, and/or not in litigation yet. The only incident above to go to trial
and be decided by a jury (Connelly) resulted in a defense verdict.

Further, of the 21 incidents, six allegedly involved the use of deadly force — the same
action alleged here.? The rest involve a variety of alleged police conduct that is of a different

nature: interactions with the mentally-ill, taser, baton, etc. (Dkt. No. 1, § 41).

Il. LEGAL ARGUMENT

A. Standard of Review
Defendants move to dismiss Plaintiff's Complaint pursuant to Federal Rule of Civil

Procedure (“FRCP”) 12(b)(6) for failure of the complaint to state a claim upon which relief can
be granted. FRCP 12(b)(6). A district court should grant a motion to dismiss if a plaintiff has not
pled “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007). The complaint must possess more than “‘a formulaic
recitation of the elements of a cause of action;” it must contain factual allegations sufficient “to
raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
554 (2007). “[O]nly a complaint that states a plausible claim for relief survives a motion to
dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

In determining whether a complaint states a valid claim, the court need not accept legal
conclusions, unwarranted deductions of fact, or unreasonable inferences. Sprewell v. Golden
State Warriors, 266 F. 3d 979, 988 (9th Cir. 2001); Western Mining Council v. Watt, 643 F.2d
618, 624 (9th Cir. 1981). Further, it is not “proper to assume that [a plaintiff] can prove facts that
it has not alleged or that the defendants have violated [laws] in ways that have not been alleged.”
Associated General California, Inc. v. California State Council of Carpenters, 459 U.S. 519, 526

(1983).
[A] court considering a motion to dismiss can choose to begin by identifying pleadings

 

 

2 Dkt. No. 1, 9 41a-d, j, and o.

 

ii NTC AND MPA|
2:19-CV-00
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
480 Montgomery Street, Suite 1200
San Francisco, California 94104

3515321

wo Co ns HB A FS WH NH

we MN ON NM NM ON ONY ON YS le hw lhlUmcrelUlUmchrlUmvDS LULU Um UCUCUrELU6S
co ot OmnklOUlUBlUUmDlULr lUCUDBUlCl OOOO NOOO RUBY

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 7 of 14 |

that, because they are no more than conclusions, are not entitled to the assumption of
truth. While legal conclusions can provide the framework of a complaint, they must be
supported by factual allegations. When there are well-pleaded factual allegations, a court
should assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief.

Ashcroft, supra, 556 U.S. at 679.

Iqbal and Twombly therefore prescribe a two-step process for evaluation of motions to
dismiss. The court first identifies the nonconclusory factual allegations, and the court then
determines whether these allegations, taken as true and construed in the light most
favorable to the plaintiff, “plausibly give rise to an entitlement to relief.

Lum v. County of San Joaquin, 756 F Supp.2d 1243, 1247 (E.D. Cal. 2010).

Dismissal is proper when the complaint fails to allege either a cognizable legal theory or
there is an absence of sufficient facts alleged under a cognizable legal theory. Shroyer v. New
Cingular Wireless Services, Inc., 622 F. 3d 1035, 1041 (9 Cir. 2010).

B. Plaintiffs Have Failed to Allege Sufficient Facts to State a Cause of Action
Under Monell

A municipality is generally not subject to liability under 42 U.S.C. § 1983 for the alleged
unconstitutional acts of an employee. Monell v. Dep't of Soc. Servs., 436 U.S. 65 8, 691 (1978).
The case of Monell v. Dep't of Social Services permits municipalities to be held liable for an
unconstitutional custom, policy, or practice. Jd. at 690. But, such liability may only be established
one of three ways: (1) proof that municipal employee committed the alleged constitutional
violation pursuant to a formal governmental policy or a longstanding practice or custom which
constitutes the standard operating procedure of the local governmental entity; (2) proof that the
individual who committed the constitutional tort was an official with final policy-making
authority and that the challenged conduct was thus an act of official government policy; or (3)
proof that an official with final policy-making authority ratified a subordinate’s unconstitutional
decision or action and the basis for it, Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9% Cir. 1992)
(citations omitted).

Plaintiffs have alleged a Monell claim under the first and third theories: longstanding

 

custom and practice of excessive force (via allegedly inadequate training, supervision, and |

discipline); and ratification by a final policy-making official. However, they have failed to allege

iv NTC AND MPA
2:19-CV-09
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

omery Street, Suite 1200

San Francisco, California 94104

180 Mont

351532.1

wo oF D1 DB wr F&F W NHN

mw NM NM NY NN N YY SY SF | |S GF EF GBHe es
PN RR RE SS S&F SF Owen nw FY NF ©

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 8 of 14

facts that, if proven, would support a Monell claim under either theory. Instead, Plaintiffs base
their Monell claim on the 21 alleged VPD-related lawsuits and claims, none of which resulted in
any finding or admission of wrongdoing.
i, No Reliance Upon Prior Lawsuits/Complaints

Allegations are just that — allegations. They are not proof VPD personnel actually used
excessive force in any of the 21 incidents, and Plaintiffs offer none. It is well established that
Plaintiffs may not rely upon the filing of tort claims or lawsuits as evidence that VPD has a
custom or practice of excessive force. Courts within the Ninth Circuit have repeatedly granted
motions to dismiss, summary judgment motions, and allowed defense verdicts to stand where
Monell was premised upon nothing more than unsubstantiated allegations. See, e.g., Davis v.
Clearlake Police Dep't, No. C-07-03365 EDL, 2008 WL 4104344, at *8 (N.D. Cal. Sept. 3, 2008)
(“Plaintiffs also point to the filing of five federal lawsuits against City of Clearlake, but Plaintiffs
have cited no authority to support the argument that the mere filing of lawsuits shows any policy
or practice of racial discrimination. Plaintiffs have not, for example, provided evidence of the
outcome of the lawsuits or any other details.”); Jones v. Cty. of San Bernardino, No. EDCV 15-
00080-DTB, 2016 WL 4425711, at *13 (C.D. Cal. Aug. 17, 2016), judgment entered, No. EDCV
15-00080-DTB, 2016 WL 4468754 (C.D. Cal. Aug. 22, 2016) (“Jones primarily relies on the
mere investigation and filing of lawsuits to demonstrate a custom of excessive force, without
presenting evidence regarding the outcome of these lawsuits. Accordingly, Jones has failed to
demonstrate Monell liability based on a custom and practice of using excessive force towards
restrained or subdued detainees.”).

Plaintiffs’ theory has previously been tried against the City of Vallejo, without success.
See Gillam vy. City of Vallejo, No. 214CV2217KJMKINPS, 2016 WL 4059184 (E.D. Cal. May
27, 2016), report and recommendation adopted, No. 214CV2217KJMKINPS, 2016 WL 4041508
(E.D. Cal. July 28, 2016):

[P]laintiffs allege the existence of various lawsuits against the City of Vallejo involving
claims of excessive force and other Fourth Amendment violations. (ECF No. 1.) However,
the mere fact that such lawsuits were filed does not support the existence of a policy,
custom, or practice of allowing excessive force by police officers. See Hocking v. City of

 

NTC AND MPA|

 

V 2:19-CV-00 |
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Sulte 1200
San Franeclsco, California 94104

351532.1

ww 8 NY DB vA FP W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01191-JAM-CKD Document6 Filed 11/18/19 Page 9 of 14

Roseville, 2008 WL 1808250, at *5 (E.D. Cal. Apr. 22, 2008) (“Statistics of unsustained.
complaints of excessive force and other police misconduct, without any evidence that
those complaints had merit, does not suffice to establish municipal liability under §
1983.”); Strauss v. City of Chicago, 760 F.2d 765, 768-69 (7th Cir. 1985) (noting that “the
number of complaints filed, without more, indicates nothing. People may file a complaint
for many reasons, or for no reason at all. That they filed complaints does not indicate that
the policies that Strauss alleges exist do in fact exist and did contribute to his injury.”).
Most of the lawsuits listed in plaintiffs’ complaint remain pending and have not, at least as
of yet, resulted in a finding of a constitutional violation.

Gillam, supra, at * 7.

Other District Court opinions within the Ninth Circuit have come to the same conclusion:

(Elven if the allegations in the lawsuits cited by Plaintiffs could be read to allege the
same custom of retaliation as the present case, lawsuits alone are unsubstantiated
allegations that are not evidence of an unconstitutional policy. Jean-Laurent v.
Wilkerson, 461 Fed. Appx. 18, 22-23 (2d Cir. 2012) (“citation to various lawsuits ... is not
probative of the existence of an underlying policy”); see Riley v. Jackson Cty. Sheriff's
Dep't, 202 Fed. Appx. 705, 706 (Sth Cir. 2006) (finding evidence of “numerous § 1983
lawsuits ... insufficient”); Burks v. Beary, 713 F. Supp. 2d 1350, 1358 (M.D. Fla, 2010)
(“Plaintiff has submitted a list of complaints, but she has not identified similarities in
‘ncidents or shown that any complaints of prior similar incidents had merit.”).

 

Cangress v. City of Los Angeles, No. 14-CV-1743-SVW-MAN, 2016 WL 5946878, at *9 (C.D.

Cal. Mar. 22, 2016) (emphasis added). See also Parkison v. Butte Cty. Sheriff's Dep't, No. 2:09-

CV-2257 MCE DAD, 2013 WL 1007042, (E.D. Cal. Mar. 13, 2013), report and recommendation

adopted, No. 2:09-CV-02257 MCE, 2013 WL 1345080 (E.D. Cal. Mar. 28, 2013):

[I]n the first case plaintiff cites, Nelson v. County of Butte, 2:09-cv-2776 JAM EFB P,
plaintiffs' excessive force and Moneil claims have survived summary judgment, but
neither this court nor a jury has yet to determine the credibility of the parties' evidence in
that still pending case which is awaiting trial. In the second prior case plaintiff relies upon,
Matthews v. County of Butte, 2:06-cv-0286 GEB JFM, this court granted summary
judgment in favor of the county defendants on the plaintiff's excessive use of force claims
and, because there was no constitutional violation, the court was not called upon to rule on
any Monell claims. The Ninth Circuit recently affirmed the district court's judgment in
Matthews. This latter case, therefore, actually supports the county defendants’ position
that there is no “policy or custom” endorsing the use of excessive force at BCJ.

Parkison, supra, at *13 (E.D. Cal. Mar. 13, 2013) (internal citation omitted).

Courts across the country have ruled similarly as those in the Ninth Circuit. See Whitfield

y. City of Newburgh, No. 08 CV 8516 (RKE), 2015 WL 9275695 (S.D.N.Y. Dec. 17, 2015)

(collecting cases):

Courts have made clear that, without more, a plaintiff's “citation to various lawsuits
involving ... claims for the excessive use of force is not probative of the existence of an

 

V1 2:19-CV-00

NTC AND MPA |

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Suite 1200
San Francisco, California 94104

351532.1

Oo fo nN BD Wr BB WY WL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01191-JAM-CKD Document6 Filed 11/18/19 Page 10 of 14

underlying policy” of a municipality or police department. See Jean-Laurent v. Wilkerson,
461 F. App'x 18, 22-23 (2d Cir. 2012); see also Clark v. Cty. of Los Angeles, 19 F.3d 26,
26 (9th Cir. 1994) (“Lawsuits and claims are merely unsubstantiated allegations.”); Riley
v. Jackson Cty. Sheriff's Dep't, 202 F. App'x 705, 706 (5th Cir. 2006); Walker v. City of
New York, No. 14-CV-808 (ER), 2015 WL 4254026, at *7-10 (S.D.N.Y. July 14,

2015); Tieman v. City of Newburgh, No. 13-CV-4178 (KMK), 2015 WL 1379652, at *16—
17 (S.D.N.Y. Mar. 26, 2015);Ameduri v. Vill. of Frankfort, 10 F. Supp. 3d 320, 341
(N.D.N.Y. 2014); Tagliaferi v. Town of Hamden, No. 3:10 CV 1759 (JGM), 2014 WL
129223, at *12-13 (D. Conn. Jan, 14, 2014); Howe v. Town of Hempstead, No. 04 Civ.
0656 (DRH)(ETB), 2006 WL 3095819, at *10 (E.D.N.Y. Oct. 30, 2006); Ostroski v.
Town of Southold, 443 F. Supp. 2d 325, 345-47 (E.D.N.Y. 2006). Indeed, as plaintiff
concedes, each of the cited actions was dismissed without any finding of liability against
the City or any officer. See, e.g., Walker, 2015 WL 4254026, at *8 (“Here, Plaintiff fails
to assert ‘anecdotal evidence' of the alleged policy or custom by merely listing the names
of numerous lawsuits, without indicating whether they resulted in a finding of liability
against the Officers or the City or providing any specific details about the

cases.”); Tieman, 2015 WL 1379652, at *17 (“To begin, even if the civil complaints
involved comparable conduct to that alleged here, ‘none result[ed] in an adjudication of
liability.’”) (alteration in original) (quoting Walker v. City of New York, No. 12 Civ. 5902
(PAC), 2014 WL 1259618, at *3 (S.D.N.Y. Mar. 18, 2014)); Collins v. City of New York,
923 F. Supp. 2d 462, 479 (E.D.N.Y. 2013) (“[T]he Court agrees with the City that the
litany of other police-misconduct cases are insufficient to make a plausible case

for Monell liability.”). “Simply put, the fact that there were allegations of [nine] instances
of excessive force during arrests over four [and-and-a-half] years (none of which involved
findings or admissions of culpability) during which hundreds, if not thousands, of arrests
were made does not plausibly demonstrate that the use of excessive force during arrest
was so frequent and pervasive to constitute a custom.” Tieman, 2015 WL 1379652, at *17
(citing Walker, 2014 WL 1259618, at *1-3). Accordingly, defendants are entitled to
summary judgment on this claim.

Whitfield v. City of Newburgh, No. 08 CV 8516 (RKE), 2015 WL 9275695, at *30 (S.D.N.Y.

Dec. 17, 2015).

In this case, Plaintiffs’ Monell! claim is based on nothing more than a reference to various

 

lawsuits and claims against the VPD, most of which were filed by their own attorneys, which did
not result in a finding or admission of any wrongdoing. These unsubstantiated lawsuits and
claims cannot support a Monell cause of action as a matter of law. As such, Plaintiffs’ Monell
claim should be dismissed.

ii. Moneil Requires Similarity

Even assuming, for sake of argument, that a custom and policy could be proven by

unsubstantiated allegations, such allegations must be similar. Because this case concerns an

vii NTC AND MPA
2:19-CV-00

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH. LLP

480 Montgomery Street, Suite 1200
San Francisco, California 84104

351532.1

wow co ~7T HB ww F&F WH WH

te MN NN NN KH NY YD fF SF SF SF YP EF GB P- sS
BPN RB F&F BGS Sf 6S oO we IN DH FY Nn -

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 11 of 14

officer-involved shooting and only 6 of the 21 alleged incidents involved the same, Plaintiffs’
Monell claim would be -- at most -- limited to those six shootings. The other 15 incidents have no
possible bearing on this case and must be disregarded. See Parkison, supra, at *12 (“plaintiff
cites to other cases that do not involve the use of PepperBall System by law enforcement.
Because the cases do not involve the type of excessive force at issue here, the cases relied upon
by plaintiff could not have put the Butte County Sheriff's Department or defendant Jones on
notice of any widespread problem or a deficiency in training so as to prevent the alleged violation
plaintiffs constitutional rights in this case.”)

Cc, Individuals Sued in Their Official Capacities Only Should be Dismissed

Defendants Greg Nyhoff and Andrew Bidou are named as defendants in their official
capacities only. It is well established that an official capacity claim against an official is treated
as a claim against the agency. Hafer v. Melo, 502 U.S. 21, 25 (1991); Ky. v. Graham, 473 US.
159, 166 (1985). Individual defendants sued in an official capacity alongside the agency may be
dismissed as redundant. See Center for Bio-Ethical Reform v. L.A. County Sheriff Department,
533 F.3d 780, 786 (9th Cir. 2008).

Plaintiffs’ counsel has stipulated to dismissal of City Manager Greg Nyhoff. Defendant
accordingly requests that Mr. Nyhoff be dismissed pursuant to the parties’ agreement.

Former Chief of Police Andrew Bidou should be dismissed as well. The former Chief of
Police has been named only in his official capacity. The complaint does not include allegations
demonstrating that former Chief Bidou participated in or directed the actions of the officers,
which would be required to state a claim against him personally. See Taylor v. List, 880 F.2d
1040, 1045 (9th Cir. 1989); see also Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). As such, Andre
Bidou is not a proper Defendant to this action and Defendants request that he be dismissed.
Ml
Hf
Hi

Iv. CONCLUSION

For the above reasons, Defendants request their Rule 12(b)(6) motion be granted.

= NTC AND MPA|
vill 2:19-CV-00

 

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Sulte 1200
San Francisco, California 04104

351532.1

Oo co JY BD wr F&F WY NH

wm N ww NM NY N NY NY DY fF SF FP Be SF SB SG hb Ke es
mPN RF BO FBS fF SF BC woe IA DH FY NY ©

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 12 of 14

Respectfully submitted,

ALLEN, GLAESSNER,
HAZELWOOD & WERTH, LLP

Dated: November 18, 2019

By: __/s/ Dale L. Allen, Jr.
DALE L. ALLEN, JR.
KEVIN P. ALLEN
Attomeys for Defendants
CITY OF VALLEJO, ANDREW BIDOU,
GREG NYHOFF, RYAN MCMAHON,
MARK THOMPSON, BRYAN GLICK,
ANTHONY CANO, COLIN EATON, and
JORDON PATZER

ix NTC AND MPA
2:19-CV-00

 
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP

180 Montgomery Street, Suite 1200

San Francisco, California 94104

351532.1

wo wo SHO OH EF WY WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01191-JAM-CKD Document 6 Filed 11/18/19 Page 13 of 14

PROOF OF SERVICE

I am a resident of the State of California, over 18 years of age and not a party to the
within action. I am employed in the County of San Francisco; my business address is: 180
Montgomery Street, Suite 1200, San Francisco, CA 94104. On November 18, 2019, I served the
within: DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS THE
COMPLAINT (£.R.C.P. 12(B)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
on all parties in this action, as addressed below, by causing a true copy thereof to be distributed
as follows:

SEE ATTACHED SERVICE LIST

x By United States Mail: 1 enclosed the document in a sealed envelope or package addressed to
the persons at the addresses listed above and placed the envelope/package for collection and mailing,
following our ordinary business practices. I am readily familiar with this business’s practice for
collecting and processing documents for mailing. On the same day that the document is placed for
collection and mailing, it is deposited in the ordinary course of business with the United States Postal
Service, in a sealed envelope with postage fully prepaid. 1 am aware that on motion of the party served,
service is presumed invalid if postal cancellation date or postage meter date is more than one day after
the date of deposit for mailing an affidavit.

I am a resident or employed in the county where the mailing occurred. The envelope or package was
placed in the mail at San Francisco, California.

Oo By Fax Transmission: Based on an agreement of the parties to accept service by fax
transmission, I faxed the documents to the persons at the fax numbers listed above. No error was
reported by the fax machine that I used. A copy of the record of the fax transmission, which I printed
out, is attached.

O — By Overnight Delivery: 1 enclosed the document(s) in an envelope or package provided by an
overnight delivery carrier and addressed to the persons listed above. 1 placed the envelope or package
for collection and overnight delivery at an office or a regularly utilized drop box of the overnight
delivery carrier.

O By Messenger Service: I served the documents by placing them in an envelope or package
addressed to the persons at the addresses listed above and providing them to a professional messenger
service for service.

O By E-Mail or Electronic Transmission: Based on a court order or an agreement of the
parties to accept service by email or electronic transmission, I caused the documents to be sent to the
persons at the e-mail addresses listed above. I did not receive, within a reasonable time after the
transmission, any electronic message or other indication that the transmission was unsuccessful.

zl (FEDERAL) | declare under the laws of the United States of America that I am
employed in the office of a member of the Bar of this court at whose direction the
service was made and that the foregoing is true and correct.

Executed on November 18, 2019, at San Francisco,,California.

C— {
ee

 

Grant Wekesser

 

x NTC AND MPA
2:19-CV-00

 
NER, HAZELWOOD & WERTH, LLP

180 Montg

omery Streat, Suite 1200

San Francisco, California 94104

ALLEN, GLAESS

351532.1

DW oOo ~T DA vA F&F W WN

wR NM NY YPN NN NY SY Fe SF Se GC EF GB B= Ss
mH RR RE OB = SF OD ONIN DH FY YN FR SO

Case 2:19-cv-01191-JAM-CKD Document6 Filed 11/18/19 Page 14 of 14

John L. Burris

Melissa Catherine Nold

Adante Pointer

Law Offices of John L. Burris
Airport Corporate Center

7677 Oakport Street, Suite 1120
Oakland, CA 94621

SERVICE LIST

Attorneys for Plaintiffs

Telephone: (510) 839-5200

Facsimile: (510) 839-3883

E-Mail: John.Burris‘@johnburrislaw.com

 

 

xi NTC AND MPA|
2:19-CV-00

 
